      Case 4:17-cv-00111 Document 115-1 Filed on 02/06/20 in TXSD Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 QUALITY SAUSAGE COMPANY, LLC,                       §
 HM INTERNATIONAL LLC, GREGORY                       §
 R. GEIB, AND KATHRYN M. GEIB,                       §
                                                     §
                Plaintiffs,                          §
                                                     §        CIVIL ACTION NO. 4:17-cv-111
 v.                                                  §
                                                     §
 TWIN CITY FIRE INSURANCE                            §
 COMPANY,                                            §
                                                     §
                 Defendant.                          §

                                       FINAL JUDGMENT

        HM International, LLC (“HMI”) asserted the following claims and causes of action against

Twin City Fire Insurance Company (“Twin City”): (1) breach of contract/breach of the duty to

defend; (2) breach of contract/breach of the duty to indemnify; (3) violations of Chapter 541 of the

Texas Insurance Code; (4) breach of the duty of good faith and fair dealing; (5) attorneys’ fees;

and (6) punitive damages. See Doc. No. 1. Previously, the Court granted summary judgment in

favor of Twin City on claim number 2, breach of contract/breach of the duty to indemnify. See

Doc. No. 72. The Court granted summary judgment to HMI on claim number 1, breach of

contract/breach of the duty to defend, but left un-adjudicated is HMI’s claim for damages

associated with that breach. See Doc. No. 110. The other claims (items 3, 4, 5, and 6) are un-

adjudicated and remain pending.

        HMI has dismissed, with prejudice, all un-adjudicated and pending claims. Specifically,

HMI dismissed with prejudice the following: (1) breach of contract/breach of the duty to defend;

(2) violations of Chapter 541 of the Texas Insurance Code; (3) breach of the duty of good faith

and fair dealing; (4) all claims for attorneys’ fees with the exception of its claim for attorneys’ fees
    Case 4:17-cv-00111 Document 115-1 Filed on 02/06/20 in TXSD Page 2 of 2



under CPRC § 38.001 if the court of appeals reverses the Court’s finding with respect to HMI’s

claim for breach of contract/breach of the duty to indemnify; and (5) punitive damages.

       By virtue of HMI’s voluntary dismissal, there are no remaining un-adjudicated claims. As

such, the Court enters this Final Take Nothing Judgment against HMI and in favor of Twin City.

This is a Final and Appealable Judgment.



       Signed this _______ day of ________________, 2020.


                                                    _______________________________
                                                            Judge Presiding
